Exhibit 10.3
AMENDMENT TO THE
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
          This Amendment (the “Amendment”), dated as of October 2, 2008 to the
Amended and Restated Employment Agreement (the “Agreement”) dated as of
August 2, 2007, originally effective November 9, 2005, between Novavax, Inc., a
Delaware corporation (the “Company”) having its principal office at 9920 Belward
Campus Drive, Rockville, MD 20850 and Raymond Hage, an individual (“Executive”).
Background
          Executive is employed as Senior Vice President of Commercial
Operations of Company, and is responsible for the functions and duties assigned
to this position, and Company wishes to assure itself of the services of
Executive. Executive and the Company are therefore amending the Agreement to
extend the Term. All capitalized terms not defined herein shall have the meaning
set forth in the Agreement.
Terms
          NOW, THEREFORE, in consideration of the premises and mutual covenants
and obligations hereinafter set forth, intending to be legally bound hereby, the
parties hereto agree as follows:
          1. Term. The Term of the Agreement is hereby amended to continue for
one (1) additional year and will expire on September 1, 2009.
          2. Other Provisions. All of the other terms and conditions of the
Agreement, not inconsistent with the terms of this Amendment, shall remain in
full force and effect.
          IN WITNESS WHEREOF, the undersigned have executed this Agreement the
date and year first written above.

            NOVAVAX, INC.    [SEAL]        By:   /s/ Rahul Singhvi        
Name:   Rahul Singhvi        Title:   President and Chief Executive Officer     
            /s/ Raymond Hage         Raymond Hage           

1